UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-53871 FRESHWATER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0508360 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 Denver Crescent, Suite 200, Toronto, Ontario, Canada M2J 1G8 (Address of principal executive offices)(Zip Code) (416) 490-0254 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 8, 2010, there were 207,247,027 shares of common stock, par value $0.001, outstanding. PART I- FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. Freshwater Technologies, Inc. (formerly HMI Technologies Inc.) (A Development Stage Company) September 30, 2010 Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-3 1 Freshwater Technologies, Inc. (A Development Stage Company) Balance Sheets (expressed in U.S. dollars) (Unaudited) September 30, 2010 $ December 31, 2009 $ ASSETS Current Assets Cash Receivables Inventory Prepaid consulting fees – Total Current Assets Intangible Assets (Notes 2(l) and 4(d)) Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable Accrued liabilities Convertible notes payable (Note 9) – Due to related parties(Note 3(b)) Total Liabilities Commitments and Contingencies (Notes 1, 3(a) and 6) Subsequent Events (Note 10) Stockholders’ Equity Class A Common Stock (Notes 4 and 5) Authorized: 300,000,000 common shares, with a par value of $0.001 Issued and outstanding: 200,220,000 shares (2009 – 152,120,000) Class B Common Stock Authorized: 100,000,000 common shares, with a par value of $0.001 Issued and outstanding: none – – Additional Paid-in Capital (Notes 4, 5 and 9) Class A Common Stock Issuable (Note 4(d)) – Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity F-1 Freshwater Technologies, Inc. (A Development Stage Company) Statements of Operations (expressed in U.S. dollars) (unaudited) Accumulated from January 21, 2005 (Date of Inception) to September 30, 2010 $ Three Months Ended September 30, 2010 $ Three Months Ended September 30, 2009 $ Nine Months Ended September 30, 2010 $ Nine Months Ended September 30, 2009 $ Revenue – Cost of Sales – – Gross Profit – 87 Expenses Amortization of intangible assets(Note 2(l)) Consulting (Note 3(a)) General and administrative Imputed interest (Note 3(b)) Marketing and sales (Note 3(a)) Professional fees (Note 3(c)) Bad debts expense (recovery) Commission Expense – – Total Expenses Net Loss From Operations ) Other Income (Expenses) Gain on settlement of debt – Accretion of discounts on convertibles (Note 9) ) ) – ) – Net Loss ) Net Loss Per Share – Basic and Diluted – Weighted Average Shares Outstanding F-2 Freshwater Technologies, Inc. (A Development Stage Company) Statements of Cash Flows (expressed in U.S. dollars) (unaudited) Nine Months Ended September 30, 2010 $ Nine Months Ended September 30, 2009 $ Operating Activities Net loss ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Accretion of discounts on convertible debentures (Note 9) – Amortization of intangible assets(Note 2(l)) Donated costs – – Imputed interest Forgiveness of debt – – Non cash consulting costs – Changes in operating assets and liabilities: Accounts receivable – – Other receivables ) ) Inventory ) Prepaid expenses – – Accounts payable and accrued liabilities ) Due to related parties Net Cash Provided( Used By) Operating Activities ) ) Financing Activities Proceeds from issuance of convertible notes – Proceeds from loan payable – Advances from related parties Repayments to related parties ) ) Net Cash Provided By Financing Activities Increase in Cash Cash – Beginning of Period Cash – End of Period Non-cash Investing and Financing Activities: Issuance of shares of common stock for intangible assets – Issuance of shares of common stock for consulting contracts – Issuance of shares of common stock to settle debt Supplemental Disclosures – Interest paid – – Income tax paid – – F-3 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 1.Nature of Operations and Continuance of Business On January 1, 2006 Freshwater Technologies Inc. (formerly HMI Technologies Inc.) (“HMI”) entered into an Asset Acquisition Agreement to acquire the business of Freshwater Technologies (“Freshwater”). HMI was incorporated in the State of Nevada, U.S.A. on December 10, 1999. Its principal business now involves the distribution and marketing of drinking water products and water activation products. HMI is a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, “Development Stage Entities”. Effective January 1, 2006, the acquisition of the Freshwater business was completed through the issuance of 80,000,000 split-adjusted restricted shares of common stock, and as a result, the former owners of the Freshwater business owned approximately 79% of the outstanding common stock of HMI. Prior to the acquisition of Freshwater, HMI was a non-operating shell company with nominal net assets. The acquisition was a capital transaction in substance and therefore has been accounted for as a recapitalization, which is outside the scope of ASC 805 “Business Combinations”. Under recapitalization accounting, Freshwater is considered the acquirer for accounting and financial reporting purposes, and acquired the assets and assumed the liabilities of HMI. Assets acquired and liabilities assumed are reported at their historical amounts. These financial statements include the accounts of HMI since the effective date of the recapitalization (January 1, 2006) and the historical accounts of the business of Freshwater since inception (collectively, the “Company”). Refer to Note 5. These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated limited revenues to date and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. In order to fund the proposed plan of operation, the Company will require an additional $1,000,000 to $1,400,000 in funding through the next twelve month period. As at September 30, 2010, the Company had an accumulated deficit of $2,324,401 and a working capital deficit of $39,988. The continuation of the Company as a going concern is dependent upon the continued financial support from its directors and officers, the ability to raise equity or debt financing, and the attainment of profitable operations from the business. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation Thesefinancial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is December 31. b) Interim Financial Statements These interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2009, included in the Company’s Annual Report on Form 10-K filed April 15, 2010 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at September 30, 2010, and the results of its operations and cash flows for the nine month periods ended September 30, 2010 and 2009. The results of operations for the periods ended September 30, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) c) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to provision for uncollectible receivables, provision for inventory obsolescence, valuation of distribution rights, donated expenses, fair values of financial instruments and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. As at September 30, 2010, the Company had no cash equivalents. e) Basic and Diluted Net Income (Loss) Per Share The Company computes earnings (loss) per share in accordance with ASC 260, Earnings per Share which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. As at September 30, 2010, the convertible notes payable of $145,000 could be converted to approximately 39,000,000 common shares. f) Comprehensive Loss ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at September 30, 2010, the Company has no items that represent comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. g) Inventory Inventory consists of water activation products and water filters and is recorded at the lower of cost and net realizable value on a first-in, first-out basis. The Company establishes inventory reserves for estimated obsolete or unmarketable inventory equal to the differences between the cost of inventory and the estimated realizable value based upon assumptions about future and market conditions.Shipping and handling costs are classified as a component of cost of sales in the statement of operations. h) Financial Instruments Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value using a hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. F-5 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) h) Financial Instruments (continued) Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, receivables, accounts payable, convertible notes payable and amounts due to related parties. The fair value of the Company’s cash equivalents, when applicable, is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. During the nine months period ended September 30, 2010, the Company valued convertible notes based on "Level 2" inputs, consisting of model-derived valuations in which significant inputs are derived from observable market data.The Company estimates that the carrying values of all of its other financial instruments approximate their fair values due to the nature or duration of these instruments. i) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars and Euros. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. j) Revenue Recognition The Company recognizes revenue from the sale or rental of drinking water products and water activation products in accordance with ASC 605, Revenue Recognition, and SAB 104.The majority of the revenues consist of water activation units in Costa Rica, Panama and Peru.Revenue consists of the sale/rental of drinking water products and water activation products and is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the product is shipped, and collectibility is reasonably assured. Our shipping terms are FOB shipping point.For UV products, the customer pays all costs from the point of shipment, and for FW products, the customer pays all costs from arrival point in the country to which the FW products are shipped.The Company evaluates the collectibility of accounts receivable based on a combination of factors. In cases where the Company is aware of circumstances that may impair a specific customer’s ability to meet its financial obligations subsequent to the original sale, the Company will record an allowance against amounts due, and thereby reduce the net recognized receivable to the amount the Company reasonably believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on the length of time the receivables are past due, the current business environment and the Company’s historical experience. k) Stock-based Compensation The Company accounts for share-based payments in accordance with ASC 718, Compensation – Stock Compensation. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The Company has not issued any stock options since its inception. F-6 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) l) Intangible Assets Intangible assets represent costs incurred to acquire product distribution rights under the agreement disclosed in Note 6(b) amounting to $689,732. The useful life of the product distribution rights acquired has been estimated by management to be two years. Amortization is provided on a straight-line basis over the estimated useful life. During the nine months ended September 30, 2010, the Company recognized $257,941 in amortization expense in relation to these assets as compared to $152,876 amortization expense for the nine months ended September 30, 2009. The Company estimates it will recognize $86,925 and $22,676 in amortization expense during the three months ended December 31, 2010 and year ended December 31, 2011, respectively. m) Recently Adopted Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06, Improving Disclosures about Fair Value Measurements, which amends the ASC Topic 820, Fair Value Measurements and Disclosures. ASU No. 2010-06 amends the ASC to require disclosure of transfers into and out of Level 1 and Level 2 fair value measurements, and also requires more detailed disclosure about the activity within Level 3 fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures concerning purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of this amendment is not expected to have a material effect on the Company’s financial statements. The Company has implemented all other new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Related Party Transactions a) The Company entered into consulting agreements with the President and CFO of the Company.Under these agreements, both the President and CFO receive $3,000 per month commencing June 1, 2006 and expiring December 31, 2010. For the nine months ended September 30, 2010, the Company recorded $27,000 (September 30, 2009 - $27,000) of consulting expense and $27,000 (September 30, 2009 - $27,000) as marketing and sales expense. b) As at September 30, 2010, the Company was indebted to directors and officers of the Company for $140,527 (December 31, 2009 - $107,303) for financing of day-to-day operations. These amounts are non-interest bearing, unsecured, and have no specific terms for repayment. For the nine months ended September 30, 2010, the Company recorded $5,664 (2009 - $12,426) of imputed interest at 5.25% relating to these amounts owing. 4. Common Stock a) On August 15, 2008, the Company entered into a debt settlement and subscription agreement with the President of the Company, whereby the Company agreed to issue 5,700,000 Class A common shares at a fair value of $0.05 per share in consideration of the settlement of $285,000 owing. b) On August 15, 2008, the Company entered into a debt settlement and subscription agreement with the CFO of the Company, whereby the Company agreed to issue 5,500,000 Class A common shares at a fair value of $0.05 per share in consideration of the settlement of $275,000 owing. c) On August 15, 2008, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 120,000 Class A common shares at a fair value of $0.05 per share in consideration of the settlement of $6,000 owing. d) On January 25, 2009, the Company issued 10,000,000 restricted shares of Class A common stock under the agreement described in Note 6(b). On July 25, 2009, the Company issued 5,000,000 restricted shares of Class A common stock under this agreement. The fair value of the restricted shares issued was estimated to be $438,393. Under the amended agreement, the Company issued the remaining 15,000,000 restricted shares of Class A common stock on January 25, 2010. The fair value of these restricted shares was estimated to be F-7 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 4. Common Stock (continued) $251,339 on the measurement date. As at September 30, 2010, these shares have been presented as Class A common stock on the balance sheet. The estimated fair value of the 30,000,000 shares issued and to be issued under the agreement of $689,732 has been recorded as intangible assets as at September 30, 2010, less accumulated amortization of $580,131. e) On August 20, 2009, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 25,000,000 restricted shares of Class A common stock in consideration of the settlement of $375,000 owing. The fair value of these restricted shares was estimated to be $277,291 as determined on the date of the agreement. The Company recognized a gain on the settlement of debt of $97,709 during the year ended December 31, 2009 in relation to this transaction. f) On January 20, 2010, the Company approved an equity incentive plan entitled the 2010 Non-Qualified Stock Plan (the “Stock Plan”). The purpose of the Stock Plan is to secure for the Company and its stockholders the benefits arising from capital stock ownership by employees, officers and directors of, and consultants or advisors to, the Company who are expected to contribute to the Company’s future growth and success. The Stock Plan will provide for the grant of up to 25,000,000 performance units (the “Performance Units”) that are convertible into common stock of the Company. g) In January 2010, the Company entered into a business consulting services agreement with a consultant whereby the Company issued 6,000,000 common shares, on January 25, 2010, for business consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. The estimated fair value of the shares issued was $84,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. h) In February 2010, the Company entered into a marketing consulting services agreement with a consultant whereby the Company issued 4,000,000 common shares, on February 22, 2010, for consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. The estimated fair value of the shares issued was $80,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. i) In February 2010, the Company entered into a web development consulting services agreement with a consultant whereby the Company issued 3,000,000 common shares, on February 22, 2010, for consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. The estimated fair value of the shares issued was $60,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. j) In May 2010, the Company entered into a six month Public Relations and Corporate Communication Service Agreement whereby the Company issued 9,000,000 restricted shares of Class A common stock to Equitytrend Advisors LLC. The fair value of these restricted shares was estimated to be $180,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. k) On June 7, 2010, the Company entered into a technical environmental consulting services agreement with a consultant whereby the Company issued 5,000,000 common shares for technical environmental consulting services to be rendered over a six month period. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. The estimated fair value of the shares issued was $50,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. l) On July 21, 2010 the Company entered into an investor relations, public relations and corporate communications services agreement commencing July 22, 2010 for a period of three months in exchange for the issuance of 2,000,000 restricted common shares of the Company. The fair value of these restricted shares was estimated to be $18,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. m) On August 17, 2010, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 4,100,000 Class A common shares at a fair value of $0.01 per share in consideration of the settlement of $41,000 owing as determined using the closing market price of the shares on the measurement date, being the date of the agreement (See Note 8). n) Pursuant to the terms of the Convertible notes payable disclosed in Note 9, the Company agreed to reserve for future issuance 102,780,105 common shares and may be required to reserve for issuance an additional 44,405,895 common shares which provides for three or five times the amount of common shares issuable upon the full conversion of the notes as at September 30, 2010. F-8 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 5. Recapitalization Transaction On January 1, 2006, Freshwater Technologies Inc. (formerly HMI Technologies Inc.) (“HMI”) entered into an Asset Acquisition Agreement to acquire the business of Freshwater Technologies (“Freshwater”) which involves the distribution and marketing of drinking water products and water activation products. Effective January 1, 2006, the acquisition of the Freshwater business was completed through the issuance of 80,000,000 split-adjusted restricted shares of common stock, and as a result, the former owners of the Freshwater business owned approximately 79% of the outstanding common stock of HMI. Prior to the acquisition of Freshwater, HMI was a non-operating shell company with nominal net assets. The acquisition is a capital transaction in substance and therefore has been accounted for as a recapitalization, which is outside the scope of ASC 805, “Business Combinations”. The acquisition has been accounted for as a continuation of the Freshwater Technologies business in accordance with ASC 805. Under recapitalization accounting, Freshwater is considered the acquirer for accounting and financial reporting purposes, and acquired the assets and assumed the liabilities of HMI. Assets acquired and liabilities assumed are reported at their historical amounts. These financial statements include the accounts of HMI since the effective date of the recapitalization (January 1, 2006) and the historical accounts of the business of Freshwater since inception (collectively, the “Company”). $ Advances from related parties ) Net liabilities assumed ) 6. Commitments a) On September 23, 2008, the Company entered into a Consulting Agreement with Rolando Choso Esquivel to act as Director, Latin American Sales and Marketing. The Company will pay $1,500 monthly for these consulting services and will reimburse out of pocket expenses incurred for Company business. The agreement was for a one year term which was to expire on August 31, 2009, is renewable annually with both parties’ approval and can be terminated by the Company with two month’s notice and payment. In August 2010, the Company agreed to extend the term of this agreement to August 31, 2011. b) On January 25, 2009, the Company entered into an agreement with ELCE International Corp. (“ELCE”) under which it obtained the rights to distribute water products purchased from ELCE in certain countries domiciled in South and Central America. As consideration for these rights, the Company agreed to issue to Claudio Sgarbi, the President of ELCE, 10,000,000 restricted shares of common stock upon closing of the agreement (issued on January 25, 2009 – see Note 4(d)), and 5,000,000 restricted shares semi-annually for a period of two years for a total of 20,000,000 additional shares as follows: 5,000,000 on July 25, 2009 (issued on August 20, 2009) 5,000,000 on January 25, 2010 (issued on January 25, 2010) 5,000,000 on July 25, 2010 (issued on January 25, 2010) 5,000,000 on January 25, 2011 (issued on January 25, 2010) Under the agreement, the Company will pay Claudio Sgarbi any out-of-pocket expenses plus consulting fees as follows: $4,500 per month until May 2009; $6,000 per month thereafter until August 2009; $7,500 per month thereafter until November 2009; and $9,000 per month thereafter until the agreement is terminated. F-9 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 6. Commitments (continued) Effective March 31, 2010, it was mutually agreed between both parties to terminate further payments of consulting fees to Claudio Sgarbi under the agreement. Under the agreement, the Company has agreed to pay to ELCE 50% of the net profits relating to sales of ELCE water products and was to maintain minimum inventories of ELCE water products, estimated to be $881,000 in total, for each country specified in the agreement in due course. Under an amendment to this agreement dated December 31, 2009, in return for ELCE eliminating the requirement for a minimum inventory in each country, the Company agreed to issue the remaining 15,000,000 shares owing to Claudio Sgarbi under this agreement on January 25, 2010. c) In February 2009, the Company entered into an Agency Agreement with Ancizar Rendon Ramirez to act as Agent for FW sales in the Southern Region of Colombia, South America. The Company will pay $1,000 monthly for these consulting services including related sales expenses and a commission of 10% for all collected FW sales initiated by the Agent in the Southern Region of Colombia. The agreement is for a one year term which expired January 31, 2010, is renewable annually and can be terminated by the Company with three month’s notice. In January 2010, the Company agreed to extend the term of this agreement on a month to month basis. d) In July 2009, the Company entered into an Agency Agreement with Luis Alberto Buitrago Gonzalez to act as Agent for FW Activator sales in the Valle de Cauca Region of Colombia, South America. The Company will pay $400 monthly increasing to $600 per month after three months for these consulting services including related sales expenses and a commission of 5% for all collected FW Activator sales initiated by the agent in the Valle de Cauca Region of Colombia. The agreement is for a one year term which expired July 15, 2010, is renewable annually and can be terminated by the Company with three month’s notice. Effective July 2010, the Company agreed to extend the term of this agreement on a month to month basis at $400 per month. 7. Economic Dependence The Company relies solely upon VIQUA- a Trojan Technologies Company (formerly R-Can Environmental Inc.) (“VIQUA”), as the sole supplier of their drinking water products, ELCE International Corp. (“ELCE”), as the sole supplier of their water activation products and Ozocan Corporation as sole supplier of ozone water treatment systems. VIQUA and ELCE supplied the Company with 100% of the products that the Company offered and sold during the nine months ended September 30, 2010 and 2009. VIQUA, Ozocan and ELCE are the sole manufacturers and primary developers of the respective technologies in such products. As a result, the Company could be adversely affected by changes in the cost of the suppliers’ products, the financial condition of the suppliers or by the deterioration or termination of its relationship with the suppliers. 8. Loan Payable During the nine months ended September 30, 2010, the Company received a loan in the amount of $41,000. The loan is non-interest bearing, unsecured and due on demand. On August 17, 2010, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 4,100,000 Class A common shares at a fair value of $0.01 per share in consideration of the settlement of this $41,000 loan as determined using the closing market price of the shares on the measurement date, being the date of the agreement. 9. Convertible Notes Payable a) On May 3, 2010, the Company issued a $55,000 convertible note with a maturity on February 5, 2011 and bearing interest at 8% per annum for cash proceeds of $55,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company. Pursuant to the terms of the note the Company agreed to reserve for future issuance 10,645,161 common shares which provides for three times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $36,667 as additional paid-in capital and reduced the carrying value of the convertible debenture to $18,333. The carrying value will be accreted over the term of the convertible debenture up to its face value of $55,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $33,397 and $1,808, respectively. F-10 Freshwater Technologies Inc. (A Development Stage Company) Notes to the Financial Statements September 30, 2010 (expressed in U.S. dollars) (unaudited) 9. Convertible Notes Payable (continued) b) On May 18, 2010, the Company issued a $35,000 convertible note with a maturity on February 21, 2011 and bearing interest at 8% per annum for cash proceeds of $35,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company. Pursuant to the terms of the note the Company agreed to reserve for future issuance 10,692,464 common shares which provides for three times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $23,333 as additional paid-in capital and reduced the carrying value of the convertible debenture to $11,667. The carrying value will be accreted over the term of the convertible debenture up to its face value of $35,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $19,867 and $1,036, respectively On June 22, 2010, pursuant to the terms of the May 3rd and May 18th notes, the Company agreed to reserve for future issuance 47,703,180 common shares which provides for three times the amount of common shares issuable upon the full conversion of the notes as of June 22, 2010. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. c) On July 14, 2010, the Company issued a $30,000 convertible note with a maturity on April 19, 2011 and bearing interest at 8% per annum for cash proceeds of $30,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company. Pursuant to the terms of the note the Company agreed to reserve for future issuance 26,785,714 common shares which provides for five times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $20,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $10,000. The carrying value will be accreted over the term of the convertible debenture up to its face value of $30,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $13,618 and $513, respectively. d) On September 7, 2010, the Company issued a $25,000 convertible note with a maturity on June 10, 2011 and bearing interest at 8% per annum for cash proceeds of $25,000. The notes are convertible into shares of the Company’s common stock at a 45% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company. Pursuant to the terms of the note the Company agreed to reserve for future issuance 28,291,211 common shares which provides for five times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $20,455 as additional paid-in capital and reduced the carrying value of the convertible debenture to $4,545. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $5,615 and $126, respectively. 10. Subsequent Events a) On October 7, 2010, the Company extended the technical environmental consulting services agreement with a consultant whereby the Company issued 5,000,000 common shares for technical environmental consulting services to be rendered over an additional six month period to June 6, 2011. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. b) On November 8, 2010, $7,500 of the convertible note dated May 3, 2010 was converted into 2,027,027 shares of common stock in accordance with the terms of the convertible note agreement. F-11 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. In this report, unless otherwise specified, all references to “common shares” refer to the common shares of our capital stock. As used in this quarterly report, the terms “we”, “us” and “our” refer to Freshwater Technologies, Inc., unless otherwise indicated. Corporate History We were incorporated in the State of Nevada on December 10, 1999 under the name HMI Technologies Inc. Following incorporation until January 1, 2006, we sought out prospective businesses with which to enter into a merger or business combination. On January 1, 2006, we entered into and closed an asset sale agreement with Max Weissengruber and D. Brian Robertson, whereby we acquired all of the assets related to the business as operated by Mr. Weissengruber and Mr. Robertson under the name “Freshwater Technologies” in consideration for the issuance of 40,000,000 common shares to each individual. Following the closing of the asset sale agreement, we commenced the business of distributing and selling drinking water products and water activation products. On July 5, 2006, we changed our name from HMI Technologies Inc. to Freshwater Technologies, Inc. to better reflect our new business direction. Following the closing of the asset sale agreement, we appointed Mr. Weissengruber as our President and director and Mr. Robertson as our Chief Financial Officer and director. Current Business We are a distributor of water treatment products to local distributors and retailers for industrial, manufacturing productivity, agricultural, commercial and household applications. Max Weissengruber, President is responsible for day-to-day business operations with specific responsibilities for marketing communications, website maintenance, investor relations and liaison with regulatory agencies. Brian Robertson is Chief Financial Officer responsible for budgeting, treasury and comptroller functions. He also fills the specific role of Vice President of Sales, local distributor relations, training and sales support. Douglas Robertson, Secretary maintains corporate records and documentation of business decisions. These officers and directors are capable of managing our current level of business much of which is conducted by our local distributors and supported by our Vice President of Sales, our Director of Marketing for Latin America and our Southern Colombian sales agents. We currently offer three product lines consisting of drinking water treatment products and water activation products. The drinking water treatment products feature Sterilight branded ultra violet products that are supplied to our company by VIQUA(formerly R-Can Environmental Inc.), a manufacturer based out of Guelph, Ontario, Canada. Sterilight branded ultraviolet water treatment systems incorporate ultraviolet light energy that eradicates harmful microbiological contaminants in drinking water. Traditional disinfectant methods, such as chlorination, react with natural organic matter to produce objectionable taste and odor and also forms substances with known carcinogenic properties such as trihalomethane. Genetic components in organisms carry hereditary characteristics that are copied and transmitted from each cell of water borne contaminants such as bacteria, viruses and parasites. The Sterilight ultraviolet lamp emits powerful ultraviolet light energy which, when absorbed by these contaminants, causes disruption of the DNA Structure of those contaminants preventing reproduction. It is the prevention of reproduction by microbial contaminants that renders ultraviolet treated water safe for human consumption. Sterilight lamps provide consistent UV output over the 9,000 hour life of the lamp and uniform temperature distribution calculated to achieve the desired levels of decontamination. 2 Our drinking water treatment products also feature the ozone water treatment systems of Ozocan Corporation for the countries of Argentina, Chile, Peru, Costa Rica and Panama. As a proven disinfectant, ozone is more powerful than chlorine and, unlike chlorine, it discharges no potentially harmful substances into the environment. Used in a variety of water treatment applications, Ozocan’s products effectively treat municipal and industrial drinking water and wastewater and are used in bottled water applications as well as treating air conditioning and cooling tower installations. Ozocan systems can be found throughout the globe either as custom designed applications or in one of a number of standard sized units that can meet the effective treatment needs of a wide variety of customers. Our water activation products are designed to improve the operating efficiency of commercial and industrial boilers and refrigeration systems without the use of chemicals as well as improving significantly the productivity results in certain manufacturing operations and agricutural Greenhouse facilities. Our water activation products are supplied to our company by ELCE International Corp., the worldwide distributor of ELCE products. In July, 2nternational Corp. agreed to supply the Company with its own FW branded water activation technology known as FW Aqua Transformer.We order units from ELCE International Corp. which are then shipped against customer orders or shipped directly to one of our local distributors located in Argentina, Chile, Colombia, Costa Rica, Panama and Peru. FW water activation treatment systems remove rust, scale and corrosion within heating and cooling systems. Additionally, FW Aqua Transformers improve productivity in both agricultural and manufacturing operations due to the FW Aqua Transformer’s capability to reduce the size of water molecules and reduce water surface tension. The FW water activation units, which range in water flow capacity from 11 liters per minute to over 2,000 liters per minute, change water properties physically without removing or adding chemical impurities or minerals. We will only purchase limited quantities of replacement filters and lamps for our water purification products for inventory as our distributors will be inventorying the majority of replacement parts. We will purchase all other finished product from our three supplier-manufacturers in quantities sufficient to satisfy product orders of our customers except for rental FW Aqua Transformers. In January 2009, we signed a Joint Venture Agreement with ELCE International Corp., the company who has been a significant supplier to our company for a number of years. In July 2009, we were approved for a private labelling program whereby all ELCE Activators made for our company’s rental or sale would now be labelled FW Aqua Transformers. In July 2009 we introduced a FW Aqua Transformer rental program to our distributors and, as a result, we will inventory rental units installed by our distributors at their customers. Pursuant to the joint venture agreement, ELCE International will supply its FW Aqua Transformer water units at manufacturer’s cost to Freshwater and will participate with Freshwater to market and sell FW products in Argentina, Chile, Columbia, Costa Rica, Panama and Peru. ELCE International Corp. has compiled technical information on ELCE equipment installed world-wide in a variety of commercial, industrial, agricultural and aquacultural applications. We intend to target industries and companies for whom ELCE has already provided effective solutions in terms of eliminating or reducing encrustations and corrosion, improving energy efficiency and improving productivity and output. The essential elements of the FW Aqua Transformer lie in the properties of its ceramic balls, hardened to 1200 degrees Centigrade. As water passes through the stainless steel chamber containing the ceramic balls, the balls rotate and rub against each other generating several forms of electrical energy which act to reduce and eliminate the accumulated rust, scale and corrosion that is caused by minerals and salts in the source water. As a result, FW water activation eliminates the conventional use and ongoing costs of continually using chemicals to clean out deposits within heating and cooling systems and results in signifcant energy savings. In manufacturing and agricultural operations, as a result of FW Aqua Transformer activated water decreasing the surface tension of the water and reducing the water molecule size, productivity is increased in many applications. We have formalized our relationship with ELCE International Corp. with a non-exclusive distribution agreement and a joint venture agreement. We have also formalized our relationship with VIQUA (formerly R-Can Environmental Inc.) and Ozocan Corporation pursuant to non-exclusive distribution agreements. We also offer a full line of accessories, replacement parts and services compatible with all types of our water treatment systems. 3 Currently, we market our products through local distributors and agents in Argentina, Chile, Columbia, Costa Rica, Panama and Peru. These specific markets were selected because the Company has the ability to conduct business in Spanish and has been able to enter into business relationships with firms and individuals with existing commercial customers and the technical resources to sell, install and service our products. In addition, Central and South America are areas where the depth and breadth of competitive products is not as intense as other more developed markets such as North America and Europe. All of our product lines are chemical free technologies which are gaining more and more support by the general public and increased regulatory attention. Once we have secured the interest of potential local distributors, our Vice President of Sales and/or our Director of Marketing and Sales for Latin America visits the country in question to determine if the potential local partner has an existing business with the required technical capability to represent the Company’s products. Our initial focus is in the water activation products area since we do have available activators for the boiler and refrigeration/cooling products already sold by local distributors and are testing activators in the manufacturing and agricutural areas. Once an agreement is signed, our Vice President of Sales or Director of Latin American Marketing delivers on site training programs for each local distributor and regularly accompanies local partners on sales presentations to answer questions and provide technical support. The Company receives ongoing product and technical support from ELCE International which is usually provided in Spanish. Communication with local distributors is maintained on a regular basis with quick responses to questions or inquiries from our distributors. As a marketing initiative, we also offer training and technical information to local distributors, through our Director of Latin American Marketing, who may then pass on such knowledge and information to the end-user. Our primary objective in the short-to-medium term is to establish an initial customer base in every market we enter. We have found that if potential customers can see our products in a nearby location and talk with the owner of our products, that third party support is critical in growing our business. As a result of the specific definition of our target markets and the fact that we are in the development stage of operations, we have focused on the development of distribution alliances as the preferred means of business development. Our company intends to leverage external resources provided by our local distributors and satisfied customers to minimize overhead and to seek market development by tapping into existing client pools of distributors. These arrangements may take the form of a distribution agreement, joint venture or partnership agreement.We believe that without well-established, reputable local partners, it is difficult to manage the language, culture and business practices of foreign territories. To date, the cost of our water activation units compare with other methods of treating scale, rust and corrosion in heating and cooling systems and are a one time cost when compared with the never ending cost of chemicals in chemical methods of removing such water based encrustations. We have learned that industrial and commercial customers are financially able to purchase our water activation products which cost a very small amount when compared with the cost they pay for boiler and refrigeration equipment. In addition, FW Aqua Transformers are designed to maximize operational efficiency by removing rust, scale and corrosion which can increase energy costs and cause production shutdowns and reduce the equipment life of water based heating and cooling systems. The VIQUA ultraviolet units are marketed to middle and higher income households who want to directly control the safety of their household drinking water supplies. In terms of drinking water treatment systems, all competitive technologies such as chlorination, reverse osmosis, desalinization and ion exchange require some form of electricity in order to function. A normal household ultra violet water treatment system, which requires a sediment filter, uses the equivalent electricity of a 40 watt light bulb. To eliminate sulphur and other taste affecting odors, a carbon filter is also recommended. We believe that we can develop a distribution network by offering proven chemical free and competitively priced products to our distributors. Through our distribution network, we hope to derive recurring sales and rental revenue from sources, such as servicing potable water equipment, the sale of replacement parts, filters and other consumables. Our distribution network may enable us to offer appropriate solutions to water problems for residential and commercial customers through a combination of testing, product selection, installation, monitoring and service. We also intend to use a distribution network as a way to consider new product lines and enter new markets once a determination of potential need has been made. Distributors are required to purchase all their requirements for water treatment products from our company. As we do not manufacture our products, we are not required to invest in capital intensive infrastructure that is necessary to complete the manufacturing process. We will only purchase limited quantities of replacement filters and lamps for our water purification products for inventory as our distributors will be inventorying the majority of replacement parts. We will purchase all other finished product from our three supplier-manufacturers in quantities sufficient to satisfy product orders of our customers except for rental FW Aqua Transformers. 4 General The following is a discussion and analysis of our results of operation for the nine month period ended September 30, 2010 and September 30, 2009 and the year ended December 31, 2009, and the factors that could affect our future financial condition.This discussion and analysis should be read in conjunction with our consolidated unaudited financial statements and the notes thereto included elsewhere in this quarterly report.Our consolidated financial statements are prepared in accordance with United States generally accepted accounting principles.All references to dollar amounts in this section are in United States dollars unless expressly stated otherwise. Results of Operations Revenue We generated revenues of $nil for the three month period ended September 30, 2010 compared to revenues of $6,500 for the three month period ended September 30, 2009 and $220 for the nine month period ended September 30, 2010 compared to revenues of $7,185 for the nine month period ended September 30, 2009.The cost of sales for the three month period ended September 30, 2010 was $nil, compared to $nil for the three month period ended September 30, 2009 while the cost of sales was $133 for the nine month period ended September 30, 2010 compared to $166 for the nine month period ended September 30, 2009. The 2010 revenue was generated from sales of our drinking water products while $6,900 of the 2009 revenue was from rental of our activation equipment and $285 was from sales of drinking water products. Operating Costs and Expenses The major components of our revenue and expenses for the three and nine month periods ended September 30, 2010 and 2009 are outlined in the table below: Three Months Ended September 30, 2010 $ Three Months Ended September 30, 2009 $ Nine Months Ended September 30, 2010 $ Nine Months Ended September 30, 2009 $ Revenue – Cost of Sales – – Gross Profit – 87 Expenses Amortization of intangible assets Consulting General and administrative Imputed interest Marketing and sales Professional fees Bad debts expense (recovery) Commission Expense – – Total Expenses Net Loss From Operations ) Accretion of discounts on Convertible notes ) ) Net Loss ) ) 5 For the three months ended September 30, 2010, our operating expenses totalled $318,622 as compared to $129,464 for the three months ended September 30, 2009. Amortization of intangible assets representing costs incurred to acquire product distribution rights under the joint venture agreement with ELCE International Corp. amounted to $86,925 for the three months ended September 30, 2010 compared with $56,712 for the three months ended September 30, 2009. Professional fees amounted to $13,309 for the three months ended September 30, 2010 as compared to $3,500 for the three months ended September 30, 2009 with the majority of the increase being attributable to legal fees incurred for the company’s convertible note financing. Marketing and sales expenses and consultants’ costs were $58,517 for the three months ended September 30, 2010 as compared to $58,004 for the three months ended September 30, 2009. This increase is due to a decrease in costs relating to our Joint Venture Agreement with ELCE International Corp. of $26,241, a decrease in travel expenses and fees for our Director of Latin America sales of $2,734, an increase due to the marketing services consulting agreement of $20,000, an increase in fees and expenses for our Agent in Colombia and Ecuador expenses of $8,870 and an increase in Central/South America travel of $618. General and administrative expenses were $170,361 during the three months ended September 30, 2010 as compared to $4,173 for the three months ended September 30, 2009. This increase is due to the Company entering into consulting service agreements during 2010 for general consulting services, research and development consulting services, web site update consulting services and environmental technical consulting services of $60,530, a public relations and shareholder communication consulting services agreement and related costs of $103,167, an increase in interest on convertible notes of $2,454 and an increase in other general and administrative costs of $37. Imputed interest on directors’ loans was $1,860 for the three months ended September 30, 2010 as compared to $5,225 for the three months ended September 30, 2009. This decrease reflects lesser amounts owing to directors in 2010. For the three months ended September 30, 2010 we recovered $12,350 of sales previously written off as compared to $1,400 for the three months ended September 30, 2009. Commission expense on rental revenue was nil for the three months ended September 30, 2010 compared to $3,250 for the three months ended September 30, 2009. Accretion of discounts on two convertible notes issued in May 2010, one convertible note issued in July 2010 and one convertible note issued in September 2010 amounted to $21,687 for the three months ended September 30, 2010 compared to nil for the three months ended September 30, 2009. For the nine months ended September 30, 2010, our operating expenses totalled $800,486 as compared to $356,886 for the nine months ended September 30, 2009. Amortization of intangible assets representing costs incurred to acquire product distribution rights under the joint venture agreement with ELCE International Corp. amounted to $257,941 for the nine months ended September 30, 2010 compared with $152,876 for the nine months ended September 30, 2009. Professional fees amounted to $61,735 for the nine months ended September 30, 2010 as compared to $35,837 for the nine months ended September 30, 2009. Marketing and sales expenses and consultants’ costs were $183,357 for the nine months ended September 30, 2010 as compared to $177,007 for the nine months ended September 30, 2009 with the increase being due to an increase in the marketing consulting services agreement and costs of $43,763, an increase in fees and expenses for our Agent in Colombia and Ecuador expenses of $11,866 offset by a decrease in costs relating to our Joint Venture Agreement with ELCE International Corp. of $46,687, a decrease in Central/South America travel of $1,627 and a decrease in travel expenses and fees for our Director of Latin America Marketing of $965.General and administrative expenses were $312,839 during the nine months ended September 30, 2010 as compared to $15,628 for the nine months ended September 30, 2009. This increase is due to the Company entering into consulting service agreements during 2010 for general consulting services, research and development consulting services, web site update consulting services and environmental technical consulting services of $131,417, a public relations and shareholder communication consulting services agreement and related costs of $163,948, an increase in interest on convertible notes of $3,483 offset by a decrease in other general and administrative costs of $1,637. Imputed interest on directors’ loans was $5,664 for the nine months ended September 30, 2010 as compared to $12,426 for the nine months ended September 30, 2009 due to lesser amounts owing to Directors during the nine months ended September 30, 2010 as compared to September 30, 2009.For the nine months ended September 30, 2010 we recovered $21,050 of sales previously written off as compared to $40,338 for the nine months ended September 30, 2009. Commission expense on rental revenue was nil for the nine months ended September 30, 2010 compared to $3,450 for the nine months ended September 30, 2009. Accretion of discounts on two convertible notes issued in May 2010, one convertible note issued in July 2010 and one convertible note issued in September 2010 amounted to $27,952 for the nine months ended September 30, 2010 compared to nil for the nine months ended September 30, 2009. 6 Liquidity and Capital Resources Material Changes in Financial Condition September 30, 2010 December 31, 2009 Current Assets $ $ Current Liabilities Working Capital (Deficiency) $ ) $ ) Total assets at September 30, 2010 were $365,928 as compared to $491,770 at December 31, 2009. The decrease in total assets of $125,842 is attributable to the following changes: A $134,311 increase in assets is attributable to prepaid consulting fees resulting from the issuance of common stock for one year consulting services agreements with three consultants and a six month agreement with one consultant extended to one year in October 2010 under an equity incentive plan entitled the 2010 Non-Qualified Stock Plan and a six month and a three month Public Relations and Corporate Communication Service Agreements. A decrease in assets of $257,941 is attributable to the amortization of Intangible Assets for the nine months ended September 30, 2010 as described below: On January 25, 2009, the Company issued 10,000,000 restricted shares of Class A common stock under the joint venture agreement with ELCE International Corp. On July 25, 2009, the Company issued 5,000,000 restricted shares of Class A common stock under this agreement.The fair value of the restricted shares issued was estimated to be $438,393. Under the agreement, the Company issued a final 15,000,000 restricted shares of Class A common stock on January 25, 2010. The fair value of these restricted shares was estimated to be $251,339. As at September 30, 2010, these shares have been presented as Class A common stock on the balance sheet. The estimated fair value of the 30,000,000 shares issued and to be issued under the agreement of $689,732 has been recorded as intangible assets as at September 30, 2010, less accumulated amortization of $580,131. The remaining decrease in assets is due to an increase of $942 in cash and $469 in receivables while inventories decreased $3,623. Liabilities at September 30, 2010 were $296,315 as compared to $212,925 at December 31, 2009.The increase of $83,390 is due to an increase of $72,497 in discounted convertible notes payable and an increase of $33,224 due to our directors and officers offset by a decrease in accounts payable and accrued liabilities of $22,331.The amounts due to our directors and officers total $140,527 and are non-interest bearing, unsecured and have no specific terms for repayment. We had cash on hand of $1,168 and negative working capital of $39,988 as of September 30, 2010 compared to cash on hand of $226 and negative working capital of $88,697 as of December 31, 2009.We anticipate that we will require approximately $1,000,000 to $1,400,000 for operating expenses, including professional, legal and accounting expenses associated with our reporting requirements under the Exchange Act during the next twelve months. Accordingly, we do not have enough money to carry out our business plan and we will need to obtain additional financing in order to continue operating. 7 On May 3, 2010, the Company issued a $55,000 convertible note with a maturity on February 5, 2011 and bearing interest at 8% per annum for cash proceeds of $55,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company.Pursuant to the terms of the note the Company agreed to reserve for future issuance 10,645,161 common shares which provides for three times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $36,667 as additional paid-in capital and reduced the carrying value of the convertible debenture to $18,333. The carrying value will be accreted over the term of the convertible debenture up to its face value of $55,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $33,396 and $1,808, respectively. On May 18, 2010, the Company issued a $35,000 convertible note with a maturity on February 21, 2011 and bearing interest at 8% per annum for cash proceeds of $35,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company.Pursuant to the terms of the note the Company agreed to reserve for future issuance 10,692,464 common shares which provides for three times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $23,333 as additional paid-in capital and reduced the carrying value of the convertible debenture to $11,667. The carrying value will be accreted over the term of the convertible debenture up to its face value of $35,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $19,867 and $1,036, respectively On June 22, 2010, pursuant to the terms of the May 3rd and May 18th notes, the Company agreed to reserve for future issuance 47,703,180 common shares which provides for three times the amount of common shares issuable upon the full conversion of the notes as of June 22, 2010. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. On July 14, 2010, the Company issued a $30,000 convertible note with a maturity on April 19, 2011 and bearing interest at 8% per annum for cash proceeds of $30,000. The notes are convertible into shares of the Company’s common stock at a 40% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company.Pursuant to the terms of the note the Company agreed to reserve for future issuance 26,785,714 common shares which provides for five times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $20,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $10,000. The carrying value will be accreted over the term of the convertible debenture up to its face value of $30,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $13,618 and $513, respectively. On September 7, 2010, the Company issued a $25,000 convertible note with a maturity on June 10, 2011 and bearing interest at 8% per annum for cash proceeds of $25,000. The notes are convertible into shares of the Company’s common stock at a 45% discount of the average of the lowest 3 trading prices (the closing bid price on the Over-the-Counter Bulletin Board or applicable trading market) for the Company’s common stock during the ten trading day period ending one trading day prior to the date the conversion notice is sent by the noteholder to the Company.Pursuant to the terms of the note the Company agreed to reserve for future issuance 28,291,211 common shares which provides for five times the amount of common shares issuable upon the full conversion of the note. The Company is required to maintain this ratio based on the conversion price from time to time and may be subject to significant penalties should an insufficient number of shares be available for issuance on the date of conversion. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $20,455 as additional paid-in capital and reduced the carrying value of the convertible debenture to $4,545. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at September 30, 2010, the carrying values of the convertible debenture and accrued convertible interest payable thereon were $5,615 and $126, respectively. 8 Pursuant to the terms of the convertible notes payable, the Company agreed to reserve for future issuance 102,780,105 common shares and may be required to reserve for issuance an additional 44,405,895 common shares which provides for three or five times the amount of common shares issuable upon the full conversion of the notes as at September 30, 2010. In May 2010, the Company entered into a six month Public Relations and Corporate Communication Service Agreement whereby the Company issued 9,000,000 restricted shares of Class A common stock to Equitytrend Advisors LLC. The fair value of these restricted shares was estimated to be $180,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. On July 21, 2010 the Company entered into an investor relations, public relations and corporate communications services agreement with Mica Capital Partners LLC commencing July 22, 2010 for a period of three months in exchange for the issuance of 2,000,000 restricted common shares of the Company. The fair value of these restricted shares was estimated to be $18,000 as determined using the closing market price of the shares on the measurement date, being the date of the agreement. On August 17, 2010, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 4,100,000 Class A common shares at a fair value of $0.01 per share in consideration of the settlement of $41,000 owing as determined using the closing market price of the shares on the measurement date, being the date of the agreement. There are no assurances that we will earn the funds required for our continued operations.If we do not earn the required revenues, then we will have to seek another source of financing, likely through the sale of more shares of our common stock or borrowing money.There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms.If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease the operation of our business. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon a combination of our ability to obtain further long-term financing, the successful and sufficient market acceptance of any product offerings that we may introduce, the continuing successful development of our product offerings, and, finally, our ability to achieve a profitable level of operations.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders.Obtaining commercial loans, assuming those loans would be available, would increase our liabilities and future cash commitments. Cash Flows Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Cash provided (used) in Operating Activities $ ) $ ) Cash used by Investing Activities - - Cash provided (used) by Financing Activities Net Increase (Decrease) in Cash $ $ Operating Activities Operating activities used cash of $164,282 for the nine months ended September 30, 2010 and used cash of $176,899 for the nine months ended September 30, 2009. Financing Activities Net cash provided by financing activities was $165,224 for the nine months ended September 30, 2010 and net cash provided by financing activities was $177,203 for the nine months ended September 30, 2009. For the nine months ended September 30, 2010 four convertible notes totalling $145,000 and a loan of $41,000 provided $186,000 of these financing activities offset by the net repayment of $20,776 to two directors of our company as compared to the financing activities being totally provided by two directors of our company during the nine months ended September 30, 2009. 9 Non-cash Investing and Financing Activities In January 2010, the Company entered into a one year business consulting services agreement with a consultant whereby the Company issued 6,000,000 common shares, on January 25, 2010, for business consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan and were registered on Form S-8 on January 20, 2010. In February 2010, the Company entered into a one year marketing consulting services agreement with a consultant whereby the Company issued 4,000,000 common shares, on February 22, 2010, for consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan and were registered on Form S-8 on January 20, 2010. In February 2010, the Company entered into a one year web development consulting services agreement with a consultant whereby the Company issued 3,000,000 common shares, on February 22, 2010, for consulting services to be rendered over a one year period. The shares were issued under the 2010 Stock Plan and were registered on Form S-8 on January 20, 2010. In June 2010, the Company entered into a six month technical environmental consulting services agreement with a consultant whereby the Company issued 5,000,000 common shares, on June 7, 2010, for technical environmental consulting services to be rendered over a six month period. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. On October 7, 2010, the Company extended the technical environmental consulting services agreement with a consultant whereby the Company issued 5,000,000 common shares for technical environmental consulting services to be rendered over an additional six month period to June 6, 2011. The shares were issued under the 2010 Stock Plan registered on Form S-8 on January 20, 2010. The estimated fair value of the common stock issued for the four consulting services contracts amounted to $306,500. On May 5, 2010, the Company entered into an agreement with Equititrend Advisors, LLC whereby Equititrend Advisors agreed to provide public relations and communications services to our company for a period of six months in consideration for the issuance of 9,000,000 shares of common stock of our company. The estimated fair value of the common stock issued for these consulting services amounted to $180,000. On July 21, 2010 the Company entered into a three month investor relations, public relations and corporate communications services agreement with Mica Capital Partners LLC in exchange for the issuance of 2,000,000 restricted common shares of the Company. The estimated fair value of the common stock issued for these consulting services amounted to $18,000. On August 17, 2010, the Company entered into a debt settlement and subscription agreement, whereby the Company agreed to issue 4,100,000 Class A common shares at a fair value of $0.01 per share in consideration of the settlement of $41,000 owing as determined using the closing market price of the shares on the measurement date, being the date of the agreement. In January 2009, we signed a Joint Venture Agreement with ELCE International Corp. Under the Agreement we have issued 30,000,000 common shares with an estimated fair value of $689,732 on the date of the agreement for certain distribution rights. Going Concern Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on our audited annual financial statements for the year ended December 31, 2009, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our independent auditors. There is substantial doubt about our ability to continue as a going concern as the continuation and expansion of our business is dependent upon obtaining further financing, successful and sufficient market acceptance of our products, and, finally, achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. 10 Future Financings Fundraising will be one of our primary objectives over the next twelve months. The financial requirements of our company for the next twelve months will depend on our ability to raise the money we require through credit facilities and additional private placements of our equity securities or loans from our directors. The issuance of additional equity securities by us may result in a significant dilution in the equity interests of our current shareholders. There is no assurance that we will be able to obtain the funds required for our continued operations or that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease our operations. We do not currently have any plans to merge with another company, and we have not entered into any agreements or understandings for any such merger. Our cash on hand and the revenue that we anticipate generating going forward from our operations will not be sufficient to satisfy our cash requirements for the next twelve month period. We expect to require from $1,000,000 to $1,400,000.We intend to raise any such additional capital primarily through the private placement of our securities and further borrowings from our directors if this type of funding continues to be available. We also intend to continue to seek additional funds from our directors to fund our day to day operations until a private placement can be pursued but we have no guarantee that our directors will continue to fund our day to day operations. Estimated Working Capital Expenditures During the Next Twelve Month Period We estimate our future expenditures for the next twelve months as follows: Operating expenditures Marketing $
